Citation Nr: 9911760	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  94-47 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied entitlement to service 
connection for PTSD.  The veteran appealed the decision to 
the Board which remanded the case to the RO in August 1996 
and in July 1997 for further development.  After completion 
of the requested development to the extent possible and 
continued denial of the veteran's claim the RO returned the 
case to the Board for further appellate review.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran has been diagnosed with PTSD.

3.  The veteran has a verified in-service stressor.

4.  PTSD originated as a result of an in-service stressor.


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, PTSD was incurred in 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 
3.303, 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation.  Therefore, 
the claim is well grounded.  See 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1995); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Board is also satisfied that all relevant facts are properly 
and sufficiently developed so that the VA is not required to 
provide further assistance to the veteran to comply with the 
duty to assist.  See 38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (1998).  A claim for 
entitlement to service connection for PTSD requires: 1) 
medical evidence establishing a clear diagnosis of the 
condition; 2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and 3) a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998).  A combat-related stressor may be 
conclusively shown by service department evidence that the 
veteran engaged in combat, or by evidence of receipt of a 
combat citation, absent evidence to the contrary.  Id.

The veteran maintains that he suffers from PTSD as a result 
of experiences arising from his wartime service in Vietnam in 
1968.  The experiences that the veteran identified as 
stressors included an incident he described during his 
January 1995 RO hearing and in a February 1995 written 
statement.  The veteran asserted that the incident occurred 
in mid-1968 near the HHQ 1st Logistics Command in Qui Nhon.  
He stated that was standing guard at an Armed Forces Vietnam 
(AFVN) radio station compound there when it was attacked by 
enemy soldiers who penetrated the compound perimeter.  The 
veteran further stated that between six and ten people died 
in the ensuing firefight, including three U.S. soldiers who 
were friends of the veteran.  The veteran was unable to 
remember the names of the U.S. soldiers who died.  The 
veteran maintains that this experience is responsible for his 
current PTSD.

The veteran's service personnel records disclose that he was 
a noncombat soldier who served in the U.S. Army Support 
Command - Qui Nhon (USASUPCOM - QN) in Vietnam from February 
to November 1968.  Records of USASUPCOM - QN provided by the 
U.S. Armed Services Center for Research of Unit Records 
confirm that in May 1968 an unknown number of enemy personnel 
infiltrated the Qui Nhon AFVN radio station compound.  They 
then set off satchel charges and grenades resulting in the 
death of one U.S. soldier and the wounding of two others and 
minor damage to living quarters and two generators.  Both the 
USASUPCOM - QN records and the veteran's service personnel 
records are silent as to whether the veteran was on the scene 
at the time of the attack.  No other records associated with 
the claims file confirm the veteran's report of his 
witnessing or participating in repelling the enemy attack.

Reasonable doubt is defined as substantial doubt and one 
within the range of probability, as distinguished from pure 
speculation or remote possibility.  Section 5107(b) expressly 
provides that the benefit-of-the-doubt rule must be applied 
only when the evidence is in relative equipoise.  Massey v. 
Brown, 7 Vet. App. 204, 206- 207 (1994); Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  A properly supported and reasoned 
conclusion that a fair preponderance of the evidence is 
against the claim necessarily precludes the possibility of 
the evidence also being in an "approximate balance."  See 
Bucklinger v. Brown, 5 Vet. App. 435, 439 (1993).  

Given the record in this case, the Board concludes that there 
is an approximate balance of positive and negative evidence 
raising reasonable doubt as to whether the veteran witnessed 
or participated in a fatal firefight while in Vietnam wartime 
service.  Although the certainty of such activity is not 
established, of particular probative value are the Army 
records confirming an attack at the time, place and manner 
and involving the Army unit described by the veteran.  
Notwithstanding a lack of evidence of the veteran's presence 
at the attack, the confirmatory evidence is sufficient to 
create reasonable doubt which must be resolved in the 
veteran's favor.  Accordingly, the Board finds that the 
veteran's account of his presence during the attack is 
credible.

The Board next turns to the issue of whether the veteran has 
a current diagnosis of PTSD related to the above-verified 
stressor.  The veteran underwent a VA mental disorders 
examination in December 1993 in which the examining physician 
noted an Axis I diagnoses of PTSD in partial remission, 
recurrent major depressive disorder, history of polysubstance 
abuse and psychological factors affecting physical condition 
(migraine headaches).  The examiner described the veteran's 
reported symptoms as consistent with PTSD.  VA physicians who 
conducted a January 1997 PTSD examination of the veteran 
noted similar Axis I diagnoses and specifically identified 
the Vietnam radio station attack as a PTSD stressor.  Another 
VA physician who examined the veteran in July 1998 also 
diagnosed PTSD due in part to "an event on guard duty."  
The Board accepts the foregoing as adequate evidence of a 
medical link between the veteran's current symptomatology and 
his in-service stressor.

Inasmuch as the record contains evidence that the veteran has 
PTSD which is related to his verified in-service stressor, 
service connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

